Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 6 April 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        
                            Sir
                            Head Quarters New Windsor 6th April 1781.
                        
                        Should the Marquis de la Fayette not be with the detachment, you will halt wherever this may meet you and
                            wait till you hear further from him. I am Sir Yr Most obt Servt

                    